              Case 5:18-cr-00227-SLP Document 109 Filed 03/28/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA
UNITED STATES OF AMERICA,                                                       )
                                                                                )
                                      Plaintiff,                                )
vs.                                                                             )          Case No. CR-18-227-SLP
                                                                                )
JOSEPH MALDONADO-PASSAGE,                                                       )
                                                                                )
                                      Defendant.                                )

                                               MINUTE SHEET OF PROCEEDINGS
                                               DAY 4 OF CRIMINAL JURY TRIAL

 Honorable Scott L. Palk, Presiding                                       Marcia J. Davis, Deputy Clerk

 Emily Eakle, Court Reporter                                              Date proceedings held: 3/28/2019 @ 9:00 a.m.
                                                                          Time in court: 7 hours.


 Appearance for plaintiff(s):                                             Appearance for defendant(s): William P. Earley and Kyle E.
 Amanda Leigh Maxfield Green and Charles William Brown                    Wackenheim



HEARING CONCLUDED: ☐ Yes; ☒ No;

Type of Hearing held:
                                              ☐ JURY SELECTION; and ☒                  JURY TRIAL;
 Hearing held on: Parties present. Plaintiff’s witness Alan Glover resumes testifying. Plaintiff also calls witnesses Lauren Love, Brian
 Hess, John Finlay and Mark Williams. Plaintiff’s Exhibits 33, 34, 61, 61A, 147, 63 and Defendant’s Exhibits 62, 21A are admitted.
 Court adjourned for the day, jury trial continued to 3/29/19 at 9:00 a.m.

  ☐ Motion Hearing:                                ☐ Discovery Hearing:                            ☐ Evidentiary Hearing:
  ☐ Evidentiary hearing - Contested;               ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;            ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Miscellaneous Hearing:                         ☐ Show Cause Hearing:                           ☐ Telephone conference:
  ☐ Evidentiary hearing - Contested;               ☐ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;            ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Informal conference held:                      ☒ Trial Status:                                 ☐ Other:
  ☐ Evidentiary hearing - Contested;               ☒ Evidentiary hearing - Contested;              ☐ Evidentiary hearing - Contested;
  ☐ Other proceeding - Non-evidentiary;            ☐ Other proceeding - Non-evidentiary;           ☐ Other proceeding - Non-evidentiary;

  ☐ Evidence entered;                              ☐ Witness testimony heard;                      ☐ Oral arguments only;

Status of Proceedings (Required if one of the above is selected):
  ☐ Completed by Jury Verdict;                     ☐ Jury Selection only, continued;             ☐ Continued from previous month;

  ☐ Jury Selection or Verdict only;                ☐ Directed Verdict;                           ☐ Mistrial;

  ☒ Evidence Entered;                              ☐ Guilty;                                     ☐ Findings from the Bench;

  ☐ None;                                          ☐ Written Order to follow;                    ☒ Proceedings continued to: 03/29/2019 @ 9:00 a.m.

  ☐ Issue Settled/Resolved;                        ☐ Continued proceedings from:                 ☒ Court Adjourned;

  Other specifics:
                                                                                                                                Rev.Minute.motion.2014
